DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 11 May 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lamond et al. (“Lamond “; U.S. Pre-Grant Publication Number 2011/0212058).
Claim 1 recites a cell genomically modified to delete an endogenous target antigen, wherein the cell does not express the endogenous target antigen, and wherein the cell is genomically modified to express a fusion protein, wherein the fusion protein comprises an exogenous target antigen and a detectable label.
With regard to interpretation of claim 1, it is noted that claim 1 does not recite any particular method of genomic modification. Rather, the claims are drawn to cells per se, wherein said cells have been genomically modified to comprise a fusion protein (i.e. a target antigen and a detectable label). While dependent claims such as claims 4 and 5 recite the use of an engineered nuclease to perform the genomic modification, these steps amount to a product-by-per se, but rather only the cell having the genomic modifications that the presence of such nucleases would produce.
Claim 2 recites the cell of claim 1, wherein detectable label is a fluorophore.
Claim 3 recites the cell of claim 2, wherein the fluorophore is green fluorescent protein.
Claim 4 recites the cell of claim 1, wherein an engineered nuclease is used to edit the genome of the cell such that the cell does not express the endogenous target antigen.
Claim 5 recites the cell of claim 4, wherein the engineered nuclease is a Cas nuclease, a zinc finger nuclease, or a transcription activator-like effector nuclease.
Please note the interpretation of claims 4 and 5 as product-by-claims process as discussed above under claim 1.
Claim 6 recites the cell of claim 1, wherein the cell is a tumor cell.
Claim 7 recites the cell according to claim 6, wherein the tumor cell is a tumor cell line or a primary tumor cell.
Claim 8 recites a cell descended from the cell of claim 1.
Claim 9 recites a population of cells descended from the cell of claim 1.
Claim 10 recites the cell lysate obtained from the population of cells of claim 9, wherein said lysate comprises the fusion protein wherein the fusion protein comprises a target antigen and a detectable label.
Lamond teaches HeLa cells (i.e. a tumor cell line), cell populations, and cell extracts thereof in which SMN1 has been knocked down and replaced with a fusion protein comprising 
While it may be granted that a cell having a gene that is “knocked down” is not the same as a “genomically modified” cell, Lamond teaches cells comprising knocked out genes in substantially the same method at paragraph [0071]: “The combination of knockout of an endogenous gene and rescue by using mutated, e.g. partially deleted exogenous target has advantages compared to the use of a knockout cell.” Accordingly, since the suggestion is directly within the scope of the claimed method of Lamond that is otherwise considered anticipating with regard to the instant invention, the prophetic teaching for knocking out the target gene is considered to render the teachings of Lamond as rising to the level of anticipation, since knocking out the target gene is immediately envisagable and thus placed into the possession of the public. While Lamond does not teach genomic modification using the elected Cas nuclease, the cells themselves are otherwise indistinguishable. In view of the interpretation set forth above whereby the use of Cas nuclease is a process limitation expressed in a product claim, which serves to limit only to the structure implied by the process, and since the instant cells appear to be otherwise indistinguishable from those which would have any genomic modification performed by a Cas nuclease, the invention is thus anticipated.

Response to Traversal
Applicant traverses the instant rejection. It is asserted that claim 1 is now drawn to a cell genomically modified to delete an endogenous target antigen, wherein the cell does not express the endogenous target antigen, and wherein the cell is genomically modified to express a fusion protein, wherein the fusion protein comprises an exogenous target antigen and a detectable label. Applicant argues that the cell of the claimed invention is genomically modified 
This is been fully considered, but is not persuasive. As a first matter, it is noted that applicant is technically incorrect in stating that the cell of the claimed invention is genomically modified to no longer comprise a gene or gene fragment encoding an endogenous target antigen. Rather, claim 1 merely requires that the cell is genomically modified to not express the target antigen. In other words, the cell may retain gene fragments of the target antigen so long as such fragments are not expressed.
More importantly however, it is emphasized that the rejection as set forth above clarifies that Lamond indeed contemplates gene knockouts in their method. One of ordinary skill in the art would understand a gene that is knocked out is not expressed. Furthermore, Lamond expressly teaches that their method is not limited to merely a reduction in gene expression. For example Lamond teaches at paragraph [0064] (emphasis added): “Thus, the nucleic acid, nucleic acid construct or vectors of the present invention may be designed to express a snoRNA to prevent or minimise expression of a normal wild-type gene/protein in a host cell/animal and also to express a mutant form of the gene/protein associated with a particular disease/condition.” Accordingly, the rejection is proper for at least these reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamond et al. (“Lamond “; U.S. Pre-Grant Publication Number 2011/0212058), in view of Doudna et al. (U.S. Pre-Grant Publication Number 2014/0068797).
The invention of claims 1-10 is relied upon as discussed above. It is noted that while Lamond does not teach genomic modification using a Cas nuclease per se, claim 1 does not require the use of a Cas nuclease for such genomic modification, but rather merely recites generic “genomically modified” cells. Claims 4 and 5 recite target antigen knockdown by the use of an engineered nuclease such as a Cas nuclease. In the anticipation rejection above, this limitation has been treated as a product-by-process limitation that yields a cell having an edited endogenous target antigen that is considered indistinguishable from the cells of Lamond, which also have been edited to prevent expression of the target antigen. To the extent that the use of an engineered nuclease such as a Cas nuclease could conceivably result in a cell that is structurally distinguishable from those of Lamond, the following rejection is set forth in an effort to promote compact prosecution by establishing the fact that the use of an engineered nuclease in the context of the teachings of Lamond would have been considered obvious to one of ordinary skill in the art at the time the invention was filed. 
As above, Lamond teaches HeLa cells (i.e. a tumor cell line), cell populations, and cell extracts thereof in which SMN1 has been knocked down and replaced with a fusion protein comprising part of SMN1 linked in tandem to GFP. See paragraph [0113] for example. Lamond also teaches this method in a variety of cells such as those listed in paragraph [0065], including a tumor cell. Moreover, Lamond teaches (at paragraph [0073]): “The combination of knockout of an endogenous gene and rescue by using mutated, e.g. partially deleted exogenous target has advantages compared to the use of a knockout cell.” Thus, Lamond directly suggests knocking 
Doudna teaches the use of the engineered nuclease Cas9 as a means of altering the genome of a given cell in order to inter alia prevent expression of any gene having a known sequence by cleavage of its target gene DNA sequence. See abstract and throughout. Such a process is reasonably considered to read on a process of knocking out a gene.
It would have been obvious to one of ordinary skill in the art to use an engineered nuclease such as the Cas9 of Doudna to eliminate expression of a target antigen in the method taught by Lamond, directed to snoRNA-mediated prevention of SMN1 expression followed by provision of a fusion protein of SMN1 and a detectable fluorescent label. Lamond teaches that their method provides a useful model of SMN1 study comprising eliminating expression of SMN1 to result in a cytotoxic effect that can be rescued by provision of a fusion protein comprising SMN1 linked to mCherry. One of ordinary skill in the art would have been motivated to use Cas9 in place of snoRNA of Lamond to inhibit the expression of SMN1 since Cas9 is programmable and provides for effective elimination of expression of the target DNA sequence, and importantly, since Lamond teaches knocking out the target gene has advantages as discussed above. Since all the steps and reagents necessary to utilize Cas9 in such a method are disclosed in the combined cited prior art, one of ordinary skill in the art would have had a reasonable expectation of success in doing so. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that there is no teaching, suggestion, or motivation whatsoever in Lamond for genomically modifying a cell to delete a gene or gene 
This has been fully considered, but is not persuasive. As cited above, Lamond teaches (at paragraph [0073], emphasis added): “The combination of knockout of an endogenous gene and rescue by using mutated, e.g. partially deleted exogenous target has advantages compared to the use of a knockout cell.” Thus contrary to applicant’s contention, Lamond expressly suggests knocking out the endogenous gene, which one of ordinary skill in the art would understand to result in both a genomic modification and lack of target expression. The rejection is considered proper therefore.


Conclusion                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633